                4:19-bk-12115 Doc#: 2 Filed: 04/19/19 Entered: 04/19/19 11:46:51 Page 1 of 15
                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
              James Polston
  In re       Sandra Polston                                                                                       Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                                Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                 concluded.

                                Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                 Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                 plan.

                                Amended plan: Within 21 days after the filing of the amended plan.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                4:19-bk-12115 Doc#: 2 Filed: 04/19/19 Entered: 04/19/19 11:46:51 Page 2 of 15
Debtor(s) James Polston
Sandra Polston                                                                      Case No.


                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                         Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                     Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $515.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on      .

             Plan payments will change to $ per month beginning on                               .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor James Polston
               Direct pay of entire plan payment or                           (portion of payment) per month.


                  Employer Withholding of $                            per month

                    Payment frequency: monthly,                           semi-monthly,        bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor Sandra Polston

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $                            per month.

                    Payment frequency: monthly,                           semi-monthly,        bi-weekly,   weekly,   Other
                    If other, please specify:
                     Employer name:

Arkansas Plan Form - 8/18                                                                                                                  Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                4:19-bk-12115 Doc#: 2 Filed: 04/19/19 Entered: 04/19/19 11:46:51 Page 3 of 15
Debtor(s) James Polston
Sandra Polston                                                                  Case No.

                     Address:

                     Phone:


2.3          Income tax refunds.

      Check one.
             Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
             None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral                      Monthly                   To be paid
 of account number                                                                  payment amount
 Santander                                          2018 Chevrolet Trax 12000                        100.00     Preconfirmation
                                                    miles                                                       Postconfirmation


3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

                The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
             changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be
             disbursed either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the
             creditors upon completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid
Arkansas Plan Form - 8/18                                                                                                            Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                4:19-bk-12115 Doc#: 2 Filed: 04/19/19 Entered: 04/19/19 11:46:51 Page 4 of 15
Debtor(s) James Polston
Sandra Polston                                                                Case No.

             in full through disbursements by the trustee, with interest, if any, at the rate stated.

             The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased,
             if necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under
             applicable rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control
             over any contrary amounts listed below as to the current installment payment and arrearage amount. If relief from the
             automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the
             court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
             collateral will no longer be treated by the plan.

 Creditor and     Collateral                               Monthly         Monthly           Estimated       Monthly         Interest rate, if
 last 4 digits of                                          installment     installment       arrearage       arrearage       any, for
 account number                                            payment         payment           amount          payment         arrearage
                                                                           disbursed by                                      payment


3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

                  Claims listed in this subsection consist of debts that were:

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the debtor(s) (“910 car claims”), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
             (‘PMSI within one year”).

             The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and
             interest at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof
             of claim will control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

 Creditor and     Collateral                               Purchase date   Debt/estimated    Value of        Interest rate   Monthly
 last 4 digits of                                                          claim             collateral                      payment
 account number

 Santander                    2018 Chevrolet               12/2018               20,000.00          16,450.00 5.00%                       377.42
                              Trax 12000
                              miles

3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

                The debtor(s) surrender to each creditor listed below the collateral that secures the creditor’s claim in accordance with 11
             U.S.C. § 1325(a)(5)(C). The debtor(s) request that upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and
             1301(a) be terminated as to the collateral only. No further payments are to be made to the creditor for the secured claim. Any
             allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. Unless otherwise
             ordered by the court, to the extent that the debtor(s) become entitled to proceeds upon disposition of the collateral, the
Arkansas Plan Form - 8/18                                                                                                               Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                4:19-bk-12115 Doc#: 2 Filed: 04/19/19 Entered: 04/19/19 11:46:51 Page 5 of 15
Debtor(s) James Polston
Sandra Polston                                                             Case No.

             proceeds will be remitted to the trustee.

 Creditor and last 4 digits of account number                                  Collateral to be surrendered
 Car Mart                                                                      2005 Kia Sorento 90000 miles

3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:   $      0.00
                            Amount to be paid by the Trustee:          $      3,500.00
                            Total fee requested:                       $      3,500.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $   1200.00   and   25 %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable


Arkansas Plan Form - 8/18                                                                                                               Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                4:19-bk-12115 Doc#: 2 Filed: 04/19/19 Entered: 04/19/19 11:46:51 Page 6 of 15
Debtor(s) James Polston
Sandra Polston                                                                   Case No.

                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                  Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.

                The following claims are to be paid directly to the creditor by the debtor(s) and not by the trustee. These claims include
             home mortgage, lease payments, and debts actually being paid by a party other than the debtor(s) (who is liable for the debt)
             from property that is not property of the estate.

 Creditor                                                Payment to be paid by                 Description of property/nature of
                                                                                               obligation
 Wilmington Savings Fund Societ                               Debtor(s)                        404 Austin Circle Russellville, AR 72801
                                                              Other                            Pope County

6.4          Postpetition claims.

             Check one.
               None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.


Arkansas Plan Form - 8/18                                                                                                           Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                4:19-bk-12115 Doc#: 2 Filed: 04/19/19 Entered: 04/19/19 11:46:51 Page 7 of 15
Debtor(s) James Polston
Sandra Polston                                                       Case No.

                  plan confirmation

                  entry of discharge

                  other:

Part 8: Nonstandard Plan Provisions
                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ Brian C. Wilson                                                                   Date April 19, 2019
                Brian C. Wilson
                Signature of Attorney for Debtor(s)

                /s/ James Polston                                                                     Date April 19, 2019
                James Polston
                /s/ Sandra Polston                                                                    Date April 19, 2019
                Sandra Polston
                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 8/18                                                                                                         Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                4:19-bk-12115 Doc#: 2 Filed: 04/19/19 Entered: 04/19/19 11:46:51 Page 8 of 15
Debtor(s) James Polston
Sandra Polston                                                                   Case No.

                                                                     Addendum A - For Amended Plans

                                          Listing of Additional Creditors and Claims for Plan Purposes

Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as appropriate.

A.1          Prepetition Nonpriority Unsecured Claims

             The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors will be
             provided treatment as described in Part 5.1 of the plan.

 Name and address of creditor Last four digits of account                            Nature of debt and date     Amount of debt
                              number                                                 incurred
  -NONE-



A.2          Postpetition Nonpriority Unsecured Claims

             The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) that
             are added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’ bankruptcy case
             at the election of the creditor.

             A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim will be
             treated as though the claim arose before the commencement of the case and will be provided treatment as described
             in Part 5.1 of the plan. Upon completion of the plan and case, any unpaid balance of such claim may be subject to
             discharge.


 Name and address of creditor Last four digits of account                            Nature of debt and Amount of debt   Approval to incur
                              number                                                 date incurred                       obtained from
                                                                                                                         trustee or court
  -NONE-                                                                                                                  Yes
                                                                                                                          No


                                                                         CERTIFICATE OF SERVICE

         I, the undersigned, do hereby certify that on or about the 19th day of April 2019, a true and correct copy of the foregoing was
mailed to the following via U.S. Mail, postage prepaid.
Chapter 13 Trustee
via electronic filing

U.S. Trustee
via electronic filing

Advanced Call Center Technolog
P.O. Box 9091
Johnson City, TN 37615

Allied Interstate
3000 Corporate Exchange Drive
Columbus, OH 43231

APMI
5125 Northshore Drive

Arkansas Plan Form - 8/18                                                                                                               Page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                4:19-bk-12115 Doc#: 2 Filed: 04/19/19 Entered: 04/19/19 11:46:51 Page 9 of 15
Debtor(s) James Polston
Sandra Polston                                                       Case No.

North Little Rock, AR 72118

Apria Healthcare
P.O. Box 802017
Chicago, IL 60680

Aquilar Foot Care
2400 West Main
Russellville, AR 72801

Arkansas Orthopaedic Institute
P.O. Box 1146
Russellville, AR 72811

Berman and Rabin PA
P.O. Box 24327
Overland Park, KS 66283

Bill Me Later
P.O. Box 105658
Atlanta, GA 30348

Bluestream Brands Inc.
7075 Flying Cloud Drive
Eden Prairie, MN 55344

Capital One Bank USA
P.O. Box 30281
Lowell, AR 72745

Capital One Auto Finance
3901 Dallas Pkwy
Plano, TX 75093

Car Mart
P.O. Box 2580
Bentonville, AR 72712

CBSA Collections
123 W. 7th
Suite 300
P.O. Box 1929
Stillwater, OK 74076

Central Termite & Pest Control
118 N. Enid Ave.
Russellville, AR 72801

Childrens BOMC
P.O. Box 916536
Indianapolis, IN 46291

Country Door
Attn: Bankruptcy
P.O. Box 2830
Monroe, WI 53566

Arkansas Plan Form - 8/18                                                                        Page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                         Best Case Bankruptcy
               4:19-bk-12115 Doc#: 2 Filed: 04/19/19 Entered: 04/19/19 11:46:51 Page 10 of 15
Debtor(s) James Polston
Sandra Polston                                                       Case No.

Credit Collection Services
Two Wells Ave.
Newton Center, MA 02459

Credit One Bank
P.O. Box 98872
Las Vegas, NV 89193

Dept of Treasury
Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101

Dept of Workforce Services
Office of Legal Services
P.O. Box 8040
Little Rock, AR 72203

Evine
6740 Shady Oak Rd.
Eden Prairie, MN 55344

Fingerhut
6250 Ridgewood Road
Saint Cloud, MN 56303

Firstsource Advantage
P.O. Box 628
Buffalo, NY 14240

GE Capital / Wal-Mart
P.O. Box 965024
Orlando, FL 32896

GE Capital Retail Bank
P.O. Box 960061
Orlando, FL 32896

GEcrb / Walmart
P.O Box 981400
El Paso, TX 79998

GEMB / Walmart
P.O. Box 981400
El Paso, TX 79998

Ginny's
1112 Seventh Avenue
Monroe, WI 53566

Hawkeye Adjustment and Collect
P.O. Box 716
Sioux City, IA 51102

HSBC
P.O. Box 30253
Salt Lake City, UT 84130
Arkansas Plan Form - 8/18                                                                       Page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
               4:19-bk-12115 Doc#: 2 Filed: 04/19/19 Entered: 04/19/19 11:46:51 Page 11 of 15
Debtor(s) James Polston
Sandra Polston                                                       Case No.


HSBC Card Services
P.O. Box 5222
Carol Stream, IL 60197

HSN
P.O. Box 9090
Clearwater, FL 33758

JC Penny
P.O. Box 984100
El Paso, TX 79998

JC Penny
P.O. Box 960090
Orlando, FL 32896

JC Penny
Attn: Bankruptcy
P.O. Box 103106
Roswell, GA 30076

Johnson County Surgery Clinic
P.O. Box 440
Clarksville, AR 72830

Johnson Regional Medical Cente
P.O. Box 738
Clarksville, AR 72830

Johnson Regional Medical Cente
P.O. Box 738
Clarksville, AR 72830

Johnson Regional Medical Cente
P.O. Box 738
Clarksville, AR 72830

Law Office of David Edwards
P.O. Box 458
Paris, TN 38242

LVNV Funding
c/o Resurgent Capital Services
P.O. Box 10587
Greenville, SC 29603

LVNV Funding
c/o Resurgent Capital Services
P.O. Box 10587
Greenville, SC 29603

Mason Easy Pay
c/o Creditors Bankruptcy Servi
P.O. Box 740933
Dallas, TX 75374

Arkansas Plan Form - 8/18                                                                       Page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
               4:19-bk-12115 Doc#: 2 Filed: 04/19/19 Entered: 04/19/19 11:46:51 Page 12 of 15
Debtor(s) James Polston
Sandra Polston                                                       Case No.

Mason Easy Pay
c/o Creditors Bankruptcy Servi
P.O. Box 740933
Dallas, TX 75374

Masseys
P.O. Box 2822
Monroe, WI 53566

Med College Physicians Group
P.O. Box 251508
Little Rock, AR 72225

Mid South Adjustment
316 W. 6th Ave., Ste. A
Pine Bluff, AR 71601

Mid South Adjustment Co.
316 West 6th Street Suite A
Pine Bluff, AR 71601

Midland Funding
8875 Aero Drive
Suite 200
San Diego, CA 92123

Midland Funding
8875 Aero Drive
Suite 200
San Diego, CA 92123

Midland Funding
8875 Aero Drive
Suite 200
San Diego, CA 92123

Millard Henry Clinic
101 Skyline
Russellville, AR 72801

Montgomery Ward
P.O. Box 8994
Madison, WI 53794

MSCB
P.O. Box 1567
Paris, TN 38242

National Enterprise Systems
29125 Solon Road
Solon, OH 44139

Payment Processing Center
P.O. Box 5262
Carol Stream, IL 60197

Pope County Emergency Medical
Arkansas Plan Form - 8/18                                                                       Page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
               4:19-bk-12115 Doc#: 2 Filed: 04/19/19 Entered: 04/19/19 11:46:51 Page 13 of 15
Debtor(s) James Polston
Sandra Polston                                                       Case No.

#3 County Complex Circle
Russellville, AR 72802

Portfolio Recovery
P.O. Box 41067
Norfolk, VA 23541

Portfolio Recovery
P.O. Box 41067
Norfolk, VA 23541

Portfolio Recovery
P.O. Box 12903
Norfolk, VA 23541

Portfolio Recovery
P.O. Box 41067
Norfolk, VA 23541

Portfolio Recovery
P.O. Box 41067
Norfolk, VA 23541

Portfolio Recovery
P.O. Box 41067
Norfolk, VA 23541

Professional Bureau of Collect
P.O. Box 628
Elk Grove, CA 95759

Professional Credit Management
P.O. Box 1686
Mountain Home, AR 72654

Professional Credit Management
P.O. Box 1686
Mountain Home, AR 72654

Professional Credit Management
P.O. Box 4037
Jonesboro, AR 72403

Professional Credit Management
P.O. Box 4037
Jonesboro, AR 72403

Publishers Clearing House
P.O. Box 4002936
Des Moines, IA 50340

Quest Diagnostic
P.O. Box 740780
Cincinnati, OH 45274

Quest Diagnostic
P.O. Box 740780
Arkansas Plan Form - 8/18                                                                       Page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
               4:19-bk-12115 Doc#: 2 Filed: 04/19/19 Entered: 04/19/19 11:46:51 Page 14 of 15
Debtor(s) James Polston
Sandra Polston                                                       Case No.

Cincinnati, OH 45274

Quest Diagnostic
P.O. Box 7306
Hollister, MO 65673

Quest Diagnostic
P.O. Box 740780
Cincinnati, OH 45274

QVC
P.O. Box 981462
El Paso, TX 79998

Radiologists of Russellville
P.O. Box 9178
Russellville, AR 72811

Radiologists of Russellville
P.O. Box 9178
Russellville, AR 72811

Radiology Associate of N. Ark
P.O. Box 9178
Russellville, AR 72811

Radiology Associate of N. Ark
P.O. Box 9178
Russellville, AR 72811

RJM Aquisitions
575 Underhill blvd.
Suite 224
Syosset, NY 11791

Saint Marys Regional Med
C/O Resurgent Capital Services
PO Box 1927
Greenville, SC 29602

Santander
P.O. Box 961245
Fort Worth, TX 76161

Sherwood Ugent Care
P.O. Box 671018
Dallas, TX 75267

St. Vincent
P.O. Box 22720
Little Rock, AR 72221

State of Arkansas
Dept. of Finance and Admin.
Revenue Legal Counsel
P.O. Box 1272 - Room 2380
Little Rock, AR 72203
Arkansas Plan Form - 8/18                                                                       Page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
               4:19-bk-12115 Doc#: 2 Filed: 04/19/19 Entered: 04/19/19 11:46:51 Page 15 of 15
Debtor(s) James Polston
Sandra Polston                                                       Case No.


Stoneberry
P.O. Box 2820
Monroe, WI 53566

TD Bank USA/Target Credit
PO Box 1470
Minneapolis, MN 55440

UAMS
4301 West Markham
Little Rock, AR 72205

United States Attorney
Eastern District Arkansas
P.O. Box 1229
Little Rock, AR 72203

United States Treasury
Special Procedures
P.O. Box 7317
Philadelphia, PA 19101

Vakulskas Law Firm PC
P.O. Box 1661
Sioux City, IA 51102

Wal-Mart / GECRB
P.O. Box 530927
Atlanta, GA 30353

Webbank/Fingerhut
6250 Ridgewood Road
Saint Cloud, MN 56303

William F. Smith Law Firm
122 Commerce Ave.
Russellville, AR 72801

Wilmington Savings Fund Societ
C/O Kondaur Capital Corporatio
333 South Anita Drive, Ste 400
Orange, CA 92868

/s/ Brian C. Wilson




Arkansas Plan Form - 8/18                                                                       Page 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
